DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 150-152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura [US 20090194233] in view of Sun [US 20140377504] and Sun2 [US 20170175284].
Claim 150: Tamura teaches a method of protecting a component of a semiconductor processing apparatus [abstract], wherein the method comprises depositing an ALD (atomic layer deposition) coating of aluminum oxide on the component [abstract; 0024] (where the protective layer can be uniform [Fig. 9; 00121-0123]) at a thickness of 1nm to 10micrometers [abstract], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). However, Tamura does not appear to teach masking an area of the coated part with a physical mask comprising a sealed sheet or fixture and etching back unwanted coating material through the physical mask. Sun and Sun2 are provided.
Sun, also directed to providing protective coating to a part [abstract], teaches the protective layer may be masked and then etched or bead blasted to remove unasked portions of the protective layer to form features of the component [0044]. It would have been obvious to one of ordinary skill in the art to provide a mask to the protective layer and further etch the protective layer since Sun teaches some coated semiconductor components such as a showerhead can require patterned functional features [0044]. However, Sun does not appear to explicitly teach a physical mask such as sealed sheet or fixture. Sun2 is provided.
Sun2, directed to treating a chamber component [abstract], teaches a hard mask (physical mask) can be provided to a chamber component to provide selective treatment to particular areas of the component [Fig. 3, 0037-0038], wherein the term fixture would be given its broadest and most reasonable interpretation (i.e. article that is fixed to a surface). It would have been obvious to one of ordinary skill in the art to use a hard mask as taught by Sun2 since Sun did not provide further details of the mask and Sun2 teaches hard masks are operable to be used on treating chamber components.
Claim 151: Sun teaches the etching can be performed by bead blasting [0044].
Claim 152: Tamura teaches the coating can have a thickness of 30nm [0085]. 

Claims 150-152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu [US 20150184296] in view of Sun [US 20140377504] and Sun2 [US 20170175284].
Claim 150: Xu teaches coating a semiconductor component with ALD barrier coating [abstract]; wherein the barrier coating can be applied conformally or uniformly over the component and is aluminum oxide [0020] with a thickness of 10nm or greater [0020], wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). However, Xu does not appear to teach masking an area of the coated part with a physical mask comprising a sealed sheet or fixture and etching back unwanted coating material through the physical mask. Sun and Sun2 are provided.
Sun, also directed to providing protective coating to a part [abstract], teaches the protective layer may be masked and then etched or bead blasted to remove unasked portions of the protective layer to form features of the component [0044]. It would have been obvious to one of ordinary skill in the art to provide a mask to the protective layer and further etch the protective layer since Sun teaches some coated semiconductor components such as a showerhead can require patterned functional features [0044]. However, Sun does not appear to explicitly teach a physical mask such as sealed sheet or fixture. Sun2 is provided.
Sun2, directed to treating a chamber component [abstract], teaches a hard mask (physical mask) can be provided to a chamber component to provide selective treatment to particular areas of the component [Fig. 3, 0037-0038], wherein the term fixture would be given its broadest and most reasonable interpretation (i.e. article that is fixed to a surface). It would have been obvious to one of ordinary skill in the art to use a hard mask as taught by Sun2 since Sun did not provide further details of the mask and Sun2 teaches hard masks are operable to be used on treating chamber components.
Claim 151: Sun teaches the etching can be performed by bead blasting [0044].
Claim 152: Xu teaches the coating can have a thickness of 0.1 to 500nm [claim 13], wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). 

Response to Arguments
Applicant's arguments filed 06/03/22 have been fully considered but they are not persuasive. Regarding applicant’s arguments that the prior art, particularly Sun and Sun2 fails to teach a physical mask that is a sealed sheet or fixture, but rather teaches a hard mask that is a coating that protects portions of the substrate from an etching process on page 6 of remarks filed on 6/3/22, it is argued by the examiner that a physical mask has no special definition specified by the original specification; therefore, will be given it’s broadest interpretation of a mask capable of physically blocking etching, which would include a coating acting as a mask. Furthermore, the term “fixture” also does not have any special definition in original disclosure; therefore, a coating fixed to a surface can be interpreted as a fixture. Regarding applicant’s arguments that neither of taught masks by the prior art are an article that is fixed to a surface, it is argued that “article” has a relative broad scope, wherein a coating can be interpreted as an article. Furthermore, applicant points out that Sun2 teaches the hard mask is disposed over” or “disposed on” the surface on page 5 of remarks, would indicate that the hard mask is an article or fixture on the substrate. Therefore, applicant’s arguments are not persuasive. 

Conclusion
	Claims 150-152 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715